[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 502 
There is some difficulty in ascertaining the precise position occupied by the supreme court of the United States upon the subject of state insolvent laws.
We are authorized, I think, to assume that such laws when enacted in good faith are valid, so far as they effect the remedy to enforce the contract (Sturges v. Crowningshield, 4Wheat. 122; McMillan v. McNiel, 4 Wheat. 209; Ogden v.Saunders, 12 Wheat. 213; Cook v. Moffatt, 5 Howard,
295).
That they were void as impairing the obligation of contracts, *Page 504 
whenever they assume to discharge the obligation of the debtor, was affirmed by Chief Justice Marshall in the case from 4Wheaton, above cited, without qualification. In Saunders v.Ogden, the decision was against the validity of the law relied upon by the defendant, in that particular case; but the opinion of the majority of the judges then delivered, confined the principle settled, to contracts made by citizens of different states, and in argument affirmed the constitutionality of state laws absolving the debtor from contracts made subsequent to the passage, between citizens of the same state.
In the case before us, the defendant purchased merchandise in the city of New York, for which he gave his note to the plaintiff, the vendor, payable in South Carolina, where the vendee then and subsequently resided. The debt consequently was contracted at the place of residence of the creditor, by a citizen of another state, to be paid at the domicil of the debtor The case is therefore within the general doctrine established inOgden v. Saunders. The purport of that adjudication as stated by Judge Johnson, was "that as between citizens of the same state, a discharge of a bankrupt by the laws of that state is valid, as it affects posterior contracts: as against citizens of other states, it is invalid as to all contracts."
According to this authority, the insolvent law invoked by the defendant was void as against the plaintiff, a foreign creditor.
Again, independent of authority, the law of the place of the contract, as well as of its performance, bound this defendant to the fulfilment of his promise: another law of South Carolina in reference to a distinct subject assumed to discharge him from this obligation without performance. If annulling a contract impairs its obligation, such a law would conflict with the constitution of the United States.
It has been said, in reference to contracts between citizens of the same states, that bankrupt laws in force at the time of the agreement, became a part of the contract — and that the same rule should apply to laws at the place of performance in cases like the present. This argument has never been deemed satisfactory. *Page 505 
For if existing insolvent laws constitute an element of the agreement, why should not the right to enact them, in the discretion of the legislature, especially when given by a written constitution, be recognized in the same manner. There is no more difficulty in finding a place for such an acknowledgment, or indeed for a state constitution, in the undertaking of a debtor, than for a state bankrupt law. In either case, upon the hypothesis under consideration, the creditor is bound in virtue of his own assent. He may therefore as well be concluded by a recognition of a right to legislate prospectively upon this subject, as by a recognition of a law in force at the time of the contract. Every insolvent law, consequently, enacted in pursuance of such a constitution, in the ordinary course of legislation would be valid, whether passed previous or subsequent to the creation of the debt. The United States court however have uniformly held otherwise as to all laws discharging the debtor, passed subsequent to the contract (6 Peters, 348; 12 Wheaton,
213).
Again, if the insolvent law of South Carolina constituted a part of the undertaking of the defendant, so for the same reason did the constitution of the United States. The substance of the contract between the parties would then be, that the maker should pay the money specified in the note unless discharged by some law of the place, by performance not in conflict with the supreme law of the land. This would lead us through a circle back to the question, whether annulling the contract without satisfaction and against the will of the creditor, impaired its obligation.
The notion, however, that insolvent laws constitute a part of the agreement of parties, under any circumstances, has been considered as fallacious by judges of the court, in which the doctrine was first broached (5 Howard, 311). The permission by these laws accorded to a debtor to absolve himself is an act of sovereignty, induced by considerations of public expediency. It is the exercise of a power not derived from or dependent upon contract, but beyond and in hostility to it. *Page 506 
The public good or the exigencies of a state may require the taking of private property without the consent of the owner, or the discharge of a debt without the consent of the creditor; but the idea that the justification in either case rests on contract, or depends upon the assent of the holder, has scarcely the merit of plausibility.
It is true that in this case the discharge of the debtor was obtained in South Carolina, the place designated in the contract for its performance. It may also be admitted that the law of that state must govern in ascertaining the "validity, nature, obligation and interpretation of the contract" (Story's Conflictof Laws, 280). In these particulars the law of New York and of the place of performance was identical.
The obligation of the debtor to pay according to his agreement, was recognized by the courts of South Carolina, by rendering judgment and issuing process against the defendant to enforce it. He was subsequently discharged, upon his own application, according to the provisions of an insolvent law of that state, not upon the ground of a condition, to that effect in the contract, but because the state in the exercise of its sovereignty had so ordained. I do not perceive that we are required by authority, principle or comity to give that law an extra territorial effect under the circumstances disclosed by this bill of exceptions.
It is however insisted by the defendant, that conceding that the law of South Carolina was inoperative as to the plaintiff,ex propria vigore, by reason of his being a citizen of another state, still as it was optional with him, whether he would resort to the laws authorizing the imprisonment of his debtor or not, by electing to do so he consented to be bound by them, and thus renounced his constitutional immunity.
The plaintiff sued in the state court, and thereby consented to avail himself of the remedies provided by the laws of the state in reference to the collection of his demand. One of these was imprisonment of the debtor. Of course, any law existing at the time, or enacted subsequently to the making of the contract affecting *Page 507 
that remedy, was obligatory upon the plaintiff, and all other suitors in the same forum. The subject was one pertaining to state legislation exclusively. The law in question went beyond this, and not only relieved the defendant from imprisonment but assumed to discharge him from all obligation to comply with his agreement. The contract and the remedies to enforce it, are distinct subjects and can not be made identical, because treated of in the same statute.
The cases to which we have been referred to sustain the position "that all acts in pari materia are to be taken together as if they were one law" (1 Doug. 50, 12), have no application.
The common law which obliges the debtor to satisfy the debt is not in pari materia with a statute which avoids the contract against the will of the creditor, and without any satisfaction whatever; and it would be a singular rule of evidence which would infer from the attempt of this plaintiff to enforce the payment of the note in question in the state court, an assent to a law which in the petition of the debtor would absolve him from its payment altogether. It has been held that a party may receive a constitutional as well as a statute privilege designed for his own benefit (24 Wend. 337; Clay v. Smith, 3 Peters, 412). The act of receiving must, however, be unequivocal. In the first case cited, the consent was in writing; in the second the creditor made himself a party to the proceedings, and received a dividend under the state bankrupt law. It has never yet been decided that a foreign creditor by suing for a debt in a state court adopted its insolvent laws, and thereby waived his constitutional immunity.
The papers on which the attachment issued were sufficient to confer jurisdiction. The application states "that such demand arose upon a judgment, which your applicant is informed and believes was obtained in or about the year 1842." The information and belief refer to the time of the rendition of the judgment, not to the fact of its existence, or to the circumstance that the indebtedness of the defendant arose before it. Accordingly *Page 508 
the facts last mentioned are deposed to positively in the affidavit of the plaintiff accompanying the application. The judgment of the common pleas should be affirmed.
RUGGLES, Ch. J., JEWETT, JOHNSON and MORSE, JJ., concurred.
WELLES and WATSON, JJ., dissented.
Judgment affirmed.